                     Case 2:19-cv-00712 Document 1 Filed 05/13/19 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9    Amazon Digital Services, LLC, a Delaware
      limited liability corporation,
10                                                              No. _________________
                                         Petitioner,
11                                                              AMAZON’S PETITION TO
               v.                                               CONFIRM ARBITRATION AWARD
12
      Nilmer Rubio,
13
                                         Respondent.
14

15             Petitioner Amazon Digital Services, LLC (“Amazon”) submits this Petition to Confirm

16    Arbitration Award against Respondent Nilmer Rubio (“Respondent”) stating as follows:

17                                        I.     PRELIMINARY STATEMENT
18             1.        Amazon seeks an order from this Court pursuant to the Federal Arbitration Act

19    (“FAA”), 9 U.S.C. § 9, confirming the American Arbitration Association (“AAA”) arbitration

20    award issued and signed by Arbitrator Christopher Keay on May 16, 2018 (the “Award”), and

21    entry of judgment thereon pursuant to 9 U.S.C. § 13.

22                                                 II.   THE PARTIES
23             2.        Petitioner Amazon Digital Services, LLC is a Delaware limited liability

24    corporation with its principal place of business in Seattle, Washington.

25             3.        Respondent Nilmer Rubio is an individual residing in Olongapo City,

26    Philippines.

27

                                                                                   Davis Wright Tremaine LLP
     PETITION TO CONFIRM ARBITRATION AWARD - 1                                              L AW O FFICE S
      4838-8456-8470v.3 0051461-002339                                                920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104
                                                                                 206.622.3150 main · 206.757.7700 fax
                       Case 2:19-cv-00712 Document 1 Filed 05/13/19 Page 2 of 4



                                         III.   JURISDICTION AND VENUE
 1
                 4.      This Court has jurisdiction pursuant to 9 U.S.C. § 9 because the Award giving
 2
      rise to this Petition was issued in Seattle, Washington, less than one year before this Petition is
 3
      being filed.
 4
                 5.      Venue is proper under 28 U.S.C. § 1391(b)(2) and 9 U.S.C. § 9 because the
 5
      Award giving rise to this Petition was issued in Seattle, Washington.
 6
                                                      IV.      FACTS
 7
                 6.      On September 6, 2017, Amazon filed a demand for arbitration (the “Demand”)
 8
      with the American Arbitration Association, entitled Amazon Digital Services, LLC v. Nilmer
 9
      Rubio., Case No. 01-17-0005-3166.1
10
                 7.      The Demand alleged that Respondent tried to manipulate and abuse the Kindle
11
      Direct Publishing (“KDP”) service for financial gain and to the detriment of KDP authors. The
12
      Demand further alleged that Respondent represented to authors that he could artificially inflate
13
      their KDP royalties in exchange for a share of their additional profits—as a kick back.
14
                 8.      Amazon asserted claims against Respondents for: (1) breach of the Kindle Store
15
      Terms of Use; (2) breach of the Amazon Conditions of Use; (3) intentional interference with
16
      contractual relations; and (4) violation of the Washington Consumer Protection Act.
17
                 9.      On October 19, 2017, the AAA duly appointed Christopher Keay, Esq. as the
18
      Arbitrator of this arbitration.2
19
                 10.     On April 6, 2018, Arbitrator Keay presided over a telephonic hearing, where
20
      despite repeated adequate notice, Respondent Nilmer Rubio did not appear, and no counsel
21
      appeared on his behalf.
22
                 11.     On April 23, 2018, Arbitrator Keay issued a partial final arbitration award in
23
      Amazon’s favor and directed Amazon to file a cost and fee affidavit under RCW 19.86.090.
24
                 12.     On May 16, 2018, Arbitrator Keay signed and issued the Award in Amazon’s
25
      favor, which expressly incorporated the April 23, 2018 partial final award.3
26
      1
27        Declaration of Benjamin Robbins in Support of Petition to Confirm Arbitration Award (“Robbins Decl.”) Ex. A.
      2
          Id. Ex. B.
                                                                                            Davis Wright Tremaine LLP
     PETITION TO CONFIRM ARBITRATION AWARD - 2                                                       L AW O FFICE S
      4838-8456-8470v.3 0051461-002339                                                         920 Fifth Avenue, Suite 3300
                                                                                                   Seattle, WA 98104
                                                                                          206.622.3150 main · 206.757.7700 fax
                       Case 2:19-cv-00712 Document 1 Filed 05/13/19 Page 3 of 4




 1               13.      The Award has not been vacated under 9 U.S.C. § 10 or modified or corrected

 2    under 9 U.S.C. § 11.

 3               14.      Pursuant to 9 U.S.C. § 9, Amazon brings this action within one year of the

 4    Award made on May 16, 2018.

 5                                              V.     COUNT ONE
                                         (Confirmation of Arbitration Award)
 6
                 15.      The FAA authorizes a party to an arbitration agreement to apply for an order
 7
      confirming the arbitration award “any time within one year after the award.” 9 U.S.C. § 9.
 8
      “[T]he court must grant such an order unless the award is vacated, modified, or corrected as
 9
      prescribed in sections 10 and 11 of this title.” Id. (emphasis added).
10
                 16.      Respondent has not sought to vacate, modify, or challenge the Award.
11
      Therefore, the limited statutory grounds under FAA Sections 10 and 11 are not present here.
12
                 17.      The Ninth Circuit has held that the Court should confirm the award without
13
      reexamining the factual and legal reasoning of the Arbitrator because “confirmation is required
14
      even in the face of ‘erroneous findings of fact or misinterpretations of law’. . . [and even if] the
15
      Panel may have failed to understand or apply the law.” French v. Merrill Lynch, Pierce,
16
      Fenner & Smith, Inc., 784 F.2d 902, 906 (9th Cir. 1986) (citations omitted).
17
                 18.      Amazon is entitled to confirmation of the Award, along with entry of judgment
18
      in conformity with the Award.4
19
                                                      VI.      PRAYER
20
                 Amazon respectfully requests that this Court:
21
                 1.       Issue an Order pursuant to 9 U.S.C. § 9 confirming the Award, attached as
22
      Exhibit D to the Robbins Declaration, issued by Arbitrator Christopher Keay on May 16, 2018;
23
                 2.       Enter Judgment in favor of Amazon against Respondent;
24
                 3.       Issue an Order enjoining Respondent, along with each of his representatives,
25
      successors, agents, and assigns, from:
26
      3
27        Id. Ex. C.
      4
          A proposed order and judgment is submitted with this Petition.
                                                                                    Davis Wright Tremaine LLP
     PETITION TO CONFIRM ARBITRATION AWARD - 3                                               L AW O FFICE S
      4838-8456-8470v.3 0051461-002339                                                 920 Fifth Avenue, Suite 3300
                                                                                           Seattle, WA 98104
                                                                                  206.622.3150 main · 206.757.7700 fax
                     Case 2:19-cv-00712 Document 1 Filed 05/13/19 Page 4 of 4




 1                  a. Engaging, encouraging, or assisting in any practice involving the use of

 2                       fraudulent accounts, bots, clickfarms, or other tools to artificially increase page

 3                       views in violation of Amazon’s rules and policies;

 4                  b. Engaging, encouraging, or assisting in any practice that violates the Amazon

 5                       Conditions of Use or Kindle Store Terms of Use; and

 6                  c. Doing business with Amazon or any of its affiliated companies other than as a

 7                       retail customer.

 8             4.        For such other and further relief as the Court deems proper.5

 9

10             DATED this 13th day of May, 2019.

11                                                                 DAVIS WRIGHT TREMAINE LLP
                                                                   Attorneys for Amazon Digital Services, LLC
12

13                                                                 By s/ John A. Goldmark
                                                                      John A. Goldmark, WSBA #40980
14                                                                    s/ Benjamin J. Robbins       _______
                                                                      Benjamin J. Robbins, WSBA #53376
15                                                                    920 Fifth Avenue, Suite 3300
                                                                      Seattle, WA 98104
16                                                                    Tel: 206.757.8068
                                                                      Email: johngoldmark@dwt.com
17                                                                    Email: benrobbins@dwt.com
18
19

20

21

22

23

24

25

26
      5
27     If this Petition is unopposed, Amazon does not intend to request costs or fees. If it is required to file a reply or
      argue the issue further, Amazon reserves its rights on these matters.
                                                                                                 Davis Wright Tremaine LLP
     PETITION TO CONFIRM ARBITRATION AWARD - 4                                                            L AW O FFICE S
      4838-8456-8470v.3 0051461-002339                                                              920 Fifth Avenue, Suite 3300
                                                                                                        Seattle, WA 98104
                                                                                               206.622.3150 main · 206.757.7700 fax
